DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted comply with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement – please see attached forms PTO-1449.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO Publication No. 2016/01102 (“WO1”), cited in Applicant’s IDS received 21 October 2020.
Regarding Claim 1, WO1 describes a quantum-dot (QD) semiconductor optical amplifier (SOA) (see Fig 7 and Page 8, Lines 20-30), comprising: a silicon substrate (128); a QD layer (106, see Page 14 Lines 20-34) above the silicon substrate, the QD layer including an active gain region to amplify a lasing mode received from an optical signal generator, the QD layer having a gain recovery time such that the active gain region amplifies the received lasing mode without pattern effects (inherent to the operation of the QD layer, see present Specification at [0037]-[0038]); a waveguide (104) included in an upper silicon layer of the silicon substrate; and a mode converter (124) included in the waveguide to facilitate optical coupling of the received lasing mode between the QD layer and the waveguide.
Regarding Claim 2, WO1 describes the QD layer includes a plurality of tapered junctions, each of the plurality of tapered junctions being at opposite ends of the QD layer along a length of the QD SOA (see Fig 7).
Regarding Claim 3, WO1 describes a width of the QD layer between the tapered junctions is greater than a width of the waveguide (see fig 7). 
Regarding Claim 18, WO1 describes a quantum dot (QD) photodetector (see Fig 25), comprising: a silicon substrate (128); a waveguide (164) included in an upper silicon layer of the silicon substrate; a mode converter (124) included in the waveguide to facilitate optical coupling of an optical signal between the waveguide and a QD layer (2506); and the QD layer above the waveguide, the QD layer including an absorption region to absorb photons from the coupled optical signal and generate a photocurrent from the absorbed photons (see Page 26 Lines 15-30).
Allowable Subject Matter
Claims 8-17 are allowed.
Claim 4-7 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-17 describes the mode converter comprising a plurality of tapers in the waveguide, the tapers being under the QD layer.
Claims 8-17 describe a QD layer above the silicon substrate, the QD layer including a first QD SOA region and a second QD SOA region, the first QD SOA region to amplify a lasing mode received from an optical signal generator and the second QD SOA region to reduce noise amplitude of the lasing mode, the QD layer having a gain recovery time such that the first QD SOA region amplifies the lasing mode without pattern effects; a waveguide included in an upper silicon layer of the silicon substrate.
Claims 19-20 describe a ring demultiplexer to demultiplex a specific wavelength of the optical signal before being coupled to the QD layer.
These limitations represent subject matter not described or reasonably suggested, in conjunction with the further limitations of the present claims, by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY RAHLL/            Primary Examiner, Art Unit 2874